Mr. Presiding Justice Fitch delivered the opinion of the court. 4. Appeal and error, § 1595*—rule as to sufficiency of declaration after verdict. After verdict, the rule is that if a declaration contains terms sufficiently general to include by fair and reasonable intendment, any matter necessary to be proved and without proof of which the jury could not have given the verdict, the want of an express averment of such matter is cured by verdict. 5. Appeal and error, § 1611*—when declaration sufficient after verdict. Id an actioD by a tenant íd aD apartment building for iDjuries resultiDg from a defective railing to a rear stairway, the dedaratioD held sufficient after verdict thoagh it did Dot specifically allege that the defendaDt retaiaed coDtrol of the stairway, nor so allege that the plaintiff exercised due care at the time of the injury, or that defendant’s negligence was the proximate cause of the injury, the declaration alleging that the stairway was used by all the tenants of the building and containing other averments from which it could be reasonably inferred that plaintiff exercised due care at the time of the injury and that defendant’s negligence was the proximate cause of the injury.